16‐158 
      Corsair Special Situations Fund, L.P. v. Pesiri 



      16‐158 
      Corsair Special Situations Fund, L.P. v. Pesiri 
       
 1                           UNITED STATES COURT OF APPEALS 
 2                                FOR THE SECOND CIRCUIT 
 3                                                       August Term, 2016 
 4                            (Argued:  October 24, 2016                  Decided:  July 13, 2017) 
 5                                                       Docket No. 16‐158 

 6                                                                                         
 7                                              Corsair Special Situations Fund, L.P., 
 8                                                       Plaintiff‐Appellant, 

 9                                                                v. 

10                                State Marshal Mark Pesiri, 
11                                    Intervenor‐Appellee,  
12                                               
13          Engineered Framing Systems, Inc., John J. Hildreth, Marie N. Hildreth, EFS 
14                                      Structures, Inc., 
15                                        Defendants. 
16                                               
17                                                                                         
18    Before:                 LEVAL, SACK, and RAGGI, Circuit Judges. 

19                Corsair Special Situations Fund, L.P., a judgment creditor, and Mark Pesiri, 

20    a Connecticut State Marshal, dispute whether Pesiri is entitled under a state 

21    statute that awards a fifteen percent commission ʺfor the levy of an execution, 

22    when the money is actually collected and paid over, or the debt . . . is secured by 

23    the officer,ʺ to fifteen percent of the more than $2,000,000 that Corsair obtained 

24    via turnover order after Pesiri served a writ of execution on a third party, 
 1    National Resources, that had transacted with one of Corsairʹs judgment debtors.  

 2    The United States District Court for the District of Connecticut (Janet C. Hall, 

 3    Judge) ruled in favor of Pesiri, granting his motion for more than $300,000 in fees, 

 4    even though he did no more than serve a writ of execution.  Corsair appeals, 

 5    arguing that Pesiri did not complete the ʺlevy of an executionʺ and, therefore, is 

 6    not entitled to a fifteen percent commission under state law.  We conclude that 

 7    Connecticut state law is insufficiently developed for us to answer the question 

 8    raised on appeal. 

 9          We therefore CERTIFY the question to the Connecticut Supreme Court. 

10          JUDGE LEVAL concurs in a separate opinion. 

11                                           MATTHEW S. STURTZ (Derek P. 
12                                           Roussillon, on the brief), Miles & 
13                                           Stockbridge P.C., Baltimore, MD; Gregory 
14                                           J. Spaun, on the brief, Welby, Brady & 
15                                           Greenblatt, LLP, Danbury, CT, for Plaintiff‐
16                                           Appellant. 
17                                           NEIL L. MOSKOW (Deborah M. Garskof, 
18                                           on the brief), Ury & Moskow, L.L.C., 
19                                           Fairfield, CT, for Internvenor—Appellee. 

20    SACK, Circuit Judge: 

21          Section 52‐261 of the Connecticut General Statutes governs ʺ[f]ees and 

22    expenses of officers and persons serving process or performing other duties.ʺ  

23    CONN. GEN. STAT. § 52‐261 (2011).  It provides that an officer is entitled ʺfor the 

                                                2 
       
 1    levy of an execution, when the money is actually collected and paid over, or the 

 2    debt . . . is secured by the officer, [to] fifteen per cent [sic] on the amount of execution 

 3    . . . .ʺ  Id. § 52‐261(a)(F) (emphases added).  The question on appeal is whether the 

 4    actions of the intervenor, Mark Pesiri, a Connecticut State Marshal who did no 

 5    more than serve a writ of execution on behalf of Corsair Special Situations Fund, 

 6    L.P. (ʺCorsairʺ), qualified for the fifteen percent commission provided by § 52‐

 7    261(a)(F).  The United States District Court for the District of Connecticut (Janet 

 8    C. Hall, Judge) ruled in favor of Pesiri, concluding that he was entitled to fifteen 

 9    percent of the $2,308,504 that Corsair obtained via turnover order from National 

10    Resources, a third party that transacted with one of Corsairʹs judgment debtors, 

11    EFS Structures Inc., one of four defendants—together with Engineered Framing 

12    Systems, Inc., John J. Hildreth, and Marie N. Hildreth—against which Corsair 

13    obtained judgment.  Corsair appeals from the district courtʹs fee award, 

14    contending that Corsair alone secured the debt and that the ʺlevy of an 

15    executionʺ entails more than serving a writ of execution.  Because Connecticut 

16    case law does not resolve this important and dispositive question of statutory 

17    interpretation, we CERTIFY the question to the Connecticut Supreme Court.  See 

18    id. § 51‐199b(d).   



                                                   3 
       
 1                                                                   BACKGROUND 

 2                  In June 2010, plaintiff‐appellant Corsair Special Situations Fund, L.P. 

 3    (ʺCorsairʺ) obtained a judgment of $5,443,171.33 from the United States District 

 4    Court for the District of Maryland jointly and severally against defendants 

 5    Engineered Framing Systems, Inc., John J. Hildreth, Marie N. Hildreth, and EFS 

 6    Structures, Inc.  While attempting to enforce its judgment, Corsair learned that 

 7    one of the judgment debtors signed a contract with a Connecticut‐based third 

 8    party, National Resources,1 entitling that judgment debtor to a payment from 

 9    National Resources of more than $3,000,000.  So apprised, Corsair caused its 

10    judgment to be certified for registration in another district and, on September 29, 

11    2011, enrolled its judgment in the United States District Court for the District of 

12    Connecticut, which issued a writ of execution.   




                                                                  
          According to the later decision issued by the United States District Court for the 
          1

      District of Connecticut (Janet C Hall, Judge) in favor of Corsair and against National 
      Resources, ʺNational Resources is not itself a legal entity. . . . National Resources 
      functions, in effect, as the trade name of a cluster of companies, including the three 
      LLCs listed in the marshalʹs Execution on Property.ʺ  Corsair Special Situation Fund, L.P. 
      v. Engineered Framing Sys. Inc., 2013 WL 5423677, at *2, 2013 U.S. Dist. LEXIS 138204, at 
      *5‐6 (D. Conn. Sept. 26, 2013) (internal quotation marks omitted), affʹd, 595 F. Appʹx 40 
      (2d Cir. 2014). 

                                                                         4 
       
 1                  Seeking to levy on the money National Resources owed to Corsairʹs 

 2    judgment debtor,2 Corsair engaged Connecticut State Marshal Mark Pesiri, who, 

 3    on September 30, 2011, successfully served on National Resources a writ of 

 4    execution, which stated in relevant part:  

 5                                 Pursuant to Conn. Gen. Stat. § 52‐356a, you are required 
 6                                 to deliver to the marshal[] property in your possession 
 7                                 owned by the judgment debtor or pay to the marshal 
 8                                 the amount of a debt owed by you to the judgment 
 9                                 debtor, provided, if the debt owed by you is not yet 
10                                 payable, payment shall be made to the marshal when 
11                                 the debt becomes due within four months after the date 
12                                 of issuance of this execution.  
13            
14    Joint Appʹx at 26.   

15                  It is undisputed that National Resources ignored the writ.  In fact, between 

16    October 3, 2011, and November 25, 2012, National Resources paid Corsairʹs 

17    judgment debtor and another of its creditors $2,308,504.  Following protracted 

18    post‐judgment discovery, Corsair obtained an order from the district court 

19    commanding National Resources to turn over $2,308,504 to Corsair pursuant to 

20    the writ of execution.  National Resources appealed the turnover order to this 

                                                                  
         Corsair sought to enforce its federal judgment pursuant to state law.  See Fed. R. Civ. 
          2

      P. 69(a)(1) (ʺA money judgment is enforced by a writ of execution, unless the court 
      directs otherwise.  The procedure on execution—and in proceedings supplementary to 
      and in aid of judgment of execution—must accord with the procedure of the state 
      where the court is located . . . .ʺ). 

                                                                     5 
       
 1    Court, which affirmed the district courtʹs order.  Corsair Special Situations Fund, 

 2    L.P. v. Natʹl Res., 595 F. Appʹx 40, 45‐46 (2d Cir. 2014) (summary order).  We 

 3    noted in our decision that Corsair, through Pesiri, successfully effected ʺpersonal 

 4    service of its writ on . . . National Resourcesʺ before National Resources 

 5    transferred $2,308,504 to Corsairʹs judgment debtor and another of National 

 6    Resourceʹs creditors.  Id. at 46. 

 7              As the dispute between Corsair and National Resources drew to a close, 

 8    this litigation was just beginning.  On May 1, 2015, Pesiri filed a motion to 

 9    intervene, seeking ʺstatutory fees owed him pursuant to Conn. Gen. Stat. § 52‐

10    261(a).ʺ  Mot. to Intervene at 1, Corsair Special Situations Fund, L.P. v. Engineered 

11    Framing Sys. Inc., No. 11‐cv‐01980‐JCH (D. Conn. May 1, 2015), ECF No. 98.  

12    Section 52‐261(a), which governs ʺ[f]ees and expenses of officers and persons 

13    serving process or performing other duties,ʺ provides in relevant part:   

14                    The following fees shall be allowed and paid: . . .  
15                    (F) for the levy of an execution, when the money is 
16                    actually collected and paid over, or the debt or a portion 
17                    of the debt is secured by the officer, fifteen per cent [sic] 
18                    on the amount of the execution, provided the minimum 
19                    fee for such execution shall be thirty dollars . . . .   
20           




                                                    6 
       
 1    CONN. GEN. STAT. § 52‐261(a)(F) (2011).  Pesiri complained that Corsair intended 

 2    to pay him $30, rather than fifteen percent of the $2,308,504 that was ʺactually 

 3    collected and paid over,ʺ id., which amounts to $346,275.60.   

 4           On January 11, 2016, the district court ruled in Pesiriʹs favor.  Observing 

 5    that Connecticut case law defines ʺlevyʺ as ʺan actual or constructive seizure,ʺ 

 6    Corsair, 2016 WL 128089, at *4, 2016 U.S. Dist. LEXIS 3322, at *14 (quoting Nemeth 

 7    v. Gun Rack, Ltd., 659 A.2d 722, 726, 38 Conn. App. 44, 52‐53 (Conn. App. Ct. 

 8    1995)), the district court explained in part that, although Pesiri did not ʺactually 

 9    seize the money that National Resources owed the judgment debtor, he did 

10    constructively seize it by putting National Resources on notice of its legal 

11    obligation to deliver the money it owed the judgment debtor to Pesiri,ʺ id. at *4, 

12    2016 U.S. Dist. LEXIS 3322, at *15.  Corsair now appeals the order granting Pesiri 

13    $346,275.60 in fees.   

14                                   STANDARD OF REVIEW 

15           We review the district courtʹs interpretation of a state statute de novo.  KLC, 

16    Inc. v. Trayner, 426 F.3d 172, 174 (2d Cir. 2005).   

17                                




                                                  7 
       
 1                                         DISCUSSION 

 2           The question on appeal is whether service of a writ of execution qualifies 

 3    for the fifteen percent fee provided by § 52‐261, where the writ is ignored and the 

 4    judgment creditor, not the serving officer, pursues further enforcement 

 5    proceedings to obtain the monies that were the subject of the writ.  Because we 

 6    think the Connecticut Supreme Court is the appropriate court to answer that 

 7    question in the first instance, we certify the question to that court for review.   

 8    I.     Section 52‐261(a)(F)  

 9           Section 52‐261 of the Connecticut General Statutes concerns the ʺ[f]ees and 

10    expenses of officers and persons serving process or performing other duties.ʺ  

11    CONN. GEN. STAT. § 52‐261.  Subsection (a) establishes minimum and maximum 

12    fees for an individual who effects ʺservice of [] process.ʺ  Id. § 52‐261(a).  It also 

13    enumerates certain circumstances in which additional ʺfees shall be allowed and 

14    paid.ʺ  Id.  Of relevance here, the statute provides that an individual is entitled to 

15    ʺfifteen per cent [sic] on the amount of the executionʺ ʺfor the levy of an 

16    execution, when the money is actually collected and paid over, or the debt . . . is 

17    secured by the officer.ʺ  Id. § 52‐261(a)(F).   




                                                   8 
       
 1          The statute does not define ʺlevy of an execution.ʺ  Legislative history is 

 2    similarly silent.  A comparable term, ʺlevy of execution,ʺ is defined by Blackʹs 

 3    Law Dictionary as ʺ[t]he legally sanctioned seizure and sale of propertyʺ or ʺthe 

 4    money obtained from such a sale,ʺ but that entry does not define ʺseizure.ʺ  

 5    BLACKʹS LAW DICTIONARY 1047 (10th ed. 2014).   

 6          One might glean meaning from related statutory provisions.  For example, 

 7    § 52‐356a provides that where, as here, the property of a judgment debtor is held 

 8    by a third party, ʺthe levying officer shall serve that person with a copy of the 

 9    execution and that person shall forthwith deliver the property or pay the amount 

10    of the debt due or payable to the levying officer. . . .ʺ  CONN. GEN. STAT. § 52‐

11    356a(a)(4)(B).  Where the judgment debtor is in possession of the property to be 

12    levied, by contrast, the ʺlevying officer shall . . . make [a] demand for paymentʺ 

13    before ʺlevy[ing] on nonexempt personal property of the judgment debtor.ʺ  Id. 

14    § 52‐356(a)(4).  These provisions might be understood to suggest, as the district 

15    court thought, that because the debtorʹs property in this case was held by a third 

16    party, ʺthere was nothing more that Pesiri could have done under the 

17    circumstancesʺ beyond serving the writ of execution, so he is therefore ʺentitled 

18    to the 15%ʺ fee.  Corsair, 2016 WL 128089, at *5, 2016 U.S. Dist. LEXIS 3322, at *16.   



                                                9 
       
 1          The same provisions, however, might also be understood to suggest that 

 2    ʺserv[ing] . . . a copy of the execution,ʺ ʺdemand[ing] [] payment,ʺ and ʺlevy[ing] 

 3    on . . . propertyʺ are not one and the same.  CONN. GEN. STAT. § 52‐356a(a); see 

 4    also id. § 52‐356a(a)(4)(B) (outlining ʺserv[ice]ʺ as a part of the process of levying).  

 5    Moreover, as previously noted, § 52‐356a, which outlines the ʺ[p]rocedureʺ a 

 6    ʺlevying officerʺ is to follow where ʺpersonal property . . . is in the possession of 

 7    a third person,ʺ provides that the ʺlevying officerʺ shall ʺlevy on nonexempt 

 8    personal property of the judgment debtorʺ in ʺthe possession of a third personʺ 

 9    by ʺserv[ing] that person with a copy of the execution, and that person shall 

10    forthwith deliver the property or pay the amount of the debt due or payable to 

11    the levying officer.ʺ  Id. (emphasis added).  Although there is no doubt that Pesiri 

12    ʺserve[d] [National Resources] with a copy of the execution,ʺ § 52‐356a(a)(4)(B) is 

13    plainly conjunctive and appears to contemplate more, viz., ʺthat [National 

14    Resources] shall forthwith deliver the property . . . to the levying officer,ʺ which 

15    did not take place here.  Id. (emphasis added).   

16          The Concurrence suggests that this ambiguity is resolved, in part, by 

17    § 52‐356a(a)(5), see Concurrence at 7‐8, which provides that ʺ[l]evy under 

18    [§ 52‐356a] on property held by . . . a third person shall bar an action for such 



                                                 10 
       
 1    property against the third person provided the person acted in compliance with 

 2    the execution,ʺ CONN. GEN. STAT. § 52‐356a(a)(5).   Judge Leval reasons that this 

 3    provision ʺtreats the officerʹs service of the writ as a ʹlevyʹ (ʹlevy under this 

 4    sectionʹ) and as an ʹexecutionʹ (ʹacted in compliance with the executionʹ) 

 5    regardless of whether the third person delivered the property to the officerʺ 

 6    because ʺ[i]f it were correct that ʹlevyʹ has not occurred until the third person 

 7    ʹdeliver[s]ʹ the property to the levying officer, then this provision would make no 

 8    sense.ʺ  Concurrence at 7‐8.    

 9           That may well be.  It might also be, however, that § 52‐356a(a)(5)ʹs 

10    immunization of third parties that ʺact[] in compliance with the execution,ʺ i.e., 

11    those that ʺforthwith deliver the property or pay the amount of the debt due or 

12    payable to the levying officer,ʺ CONN. GEN. STAT. § 52‐356a(a)(4)(B), establishes 

13    that the ʺ[l]evyʺ and ʺexecutionʺ are distinct, id. § 52‐356a(a)(5).  And, as 

14    previously noted, the former might be completed only where the property at 

15    issue has been ʺdeliver[ed] . . . to the levying officer.ʺ  Id. § 52‐356a(a)(4)(B).   

16           This interpretation appears reasonable inasmuch as § 52‐356a(a)(5) applies 

17    not only to physical property, but also to fungible property.  See id. § 52‐

18    356a(a)(5) (referring to ʺproperty held by, or a debt due from, a third personʺ 



                                                  11 
       
 1    (emphasis added)).  It might be that in some circumstances the completed ʺ[l]evy 

 2    . . . on . . . a debt due from [] a third person,ʺ who ʺacted in compliance with the 

 3    executionʺ by ʺpay[ing] the amount of the debt due or payable to the levying 

 4    officer,ʺ immunizes the third person from a subsequent ʺactionʺ for the 

 5    equivalent amount, even if the debt due was not ultimately transferred to the 

 6    creditor.  In other words, under this interpretation, § 52‐356a(a)(5) provides, inter 

 7    alia, that the accomplishment of a levy does not turn on whether the levying 

 8    officer delivers the property or debt that has been ʺcollected and paid over.ʺ  Id. 

 9    § 52‐261(a)(F).   Therefore, in light of this possible interpretation, Section 52‐

10    356a(a)(5) does not necessarily establish, as Judge Leval suggests, that a levy is 

11    accomplished regardless of whether a third party complies with the writ of 

12    execution.  

13          Moreover, as Judge Leval notes, see Concurrence at 11‐13, how one 

14    interprets ʺlevyʺ as used in § 52‐356a provides at most an incomplete picture as 

15    to how one interprets § 52‐261(a)(F), which awards a fifteen percent commission 

16    for ʺthe levy of an execution, when the money is actually collected and paid over, 

17    or the debt or a portion of the debt is secured by the officer,ʺ CONN. GEN. STAT. 

18    § 52‐261(a)(F).   Although in this case the ʺmoney [was] actually collected and 



                                                12 
       
 1    paid over,ʺ Pesiri himself did little to achieve that outcome, which was 

 2    accomplished pursuant to a court order against National Resources.  See Corsair 

 3    Special Situations Fund, L.P., 595 F. Appʹx at 45‐46.  Section 52‐261(a)(F) does not 

 4    make clear whether the requirement for action ʺby the officerʺ applies generally, 

 5    however ʺthe money is actually collected and paid over,ʺ or only where a ʺdebt 

 6    or a portion of the debt is secured by the officer.ʺ  Id.3 

 7                  While Connecticut case law is generally unavailing in the effort to 

 8    determine the meaning of the statute, several state courts have opined on the 

 9    meaning of phrases similar to ʺlevy of an execution.ʺ  In Preston v. Bacon, 4 Conn. 

10    471 (1823), Connecticutʹs highest court was faced with an analogous dispute over 

11    how to interpret a nineteenth‐century precursor to § 52‐261(a) that entitled an 

12    officer to a two percent commission ʺfor levying and collecting every execution, 

13    where the money is actually collected and paid over,ʺ or ʺwhere the debt is 

14    secured and satisfied, by the officer, to the acceptance of the creditor,ʺ id. at 473.  

15    The court determined that the plaintiff, a sheriff who arrested the debtor but did 


                                                                  
         As Judge Leval observes, whether the rule of the last antecedent applies is a 
          3

      contextual question.  See Concurrence at 14; see also Lockhart v. United States, ‐‐‐ U.S. ‐‐‐, 
      136 S. Ct. 958, 965 (2016) (noting that the ʺCourt has long acknowledged that structural 
      or contextual evidence may rebut the last antecedent inferenceʺ (internal quotation 
      marks omitted)). 

                                                                     13 
       
 1    not himself secure any of the debt, which was paid directly to the creditor, was 

 2    not entitled to a two percent commission.  Id. at 475.  The court explained that 

 3    ʺ[t]he language of the statute plainly requires [] that the officer shall do something.  

 4    The officer is to procure the satisfaction; [and] to offer it for the acceptance of the 

 5    creditor[.]ʺ  Id. at 476 (emphasis in original).  The court observed that this 

 6    interpretation ʺma[d]e[] the statute intelligibleʺ because ʺthe statute 

 7    contemplate[d] [the officer] as the primary agent, in effecting the security 

 8    eventually obtained.ʺ  Id. (emphasis in original).  


 9           The parties on appeal draw our attention to two additional state court 

10    decisions.  First, in Nemeth, a state appellate court determined that ʺlevy,ʺ as used 

11    in a different provision of the Connecticut General Statutes, means ʺa seizure, 

12    either actual or constructive, of [] property.ʺ  Nemeth, 659 A.2d at 726, 38 Conn. 

13    App. at 53 (internal quotation marks omitted) (interpreting CONN. GEN. STAT. 

14    § 42a‐6‐110, which addresses the time in which an ʺaction . . . shall be brought 

15    [or] levy madeʺ following transfer of a judgment debtorʹs property to a 

16    transferee).   


17           Second, in Masayda v. Pedroncelli, No. CV94‐0120878S, 1998 WL 420779, 

18    1998 Conn. Super. LEXIS 2048 (Conn. Super. Ct. July 20, 1998), the court 

                                                14 
       
 1    addressed an officerʹs claim that an earlier version of § 52‐261 entitled him to ten 

 2    percent of a debt that was ʺforwardedʺ directly from the debtor to the creditor 

 3    after the officer served a bank execution on the debtor, id. at *1, 1998 Conn. 

 4    Super. LEXIS 2048, at *1.  At that time, § 52‐261 provided in relevant part:  

 5                  The following fees shall be allowed and paid [to an 
 6                  officer or person] . . . (6) for levying an execution, when 
 7                  the money is actually collected and paid over, or the 
 8                  debt secured by the officer to the acceptance of the 
 9                  creditor, ten percent on the amount of the execution . . . . 

10    CONN. GEN. STAT. § 52‐261(a) (1998) (emphases added).  The court decided, 

11    without explanation, that the officer ʺlevied an execution and the money was 

12    actually collected and paid over,ʺ entitling him to a ten percent commission.  

13    Maysada, 1998 WL 420779, at *1‐2, 1998 Conn. Super. LEXIS 2048, at *3‐4 (ʺ[A]fter 

14    levying the execution, payment by the debtor directly to the creditor should not 

15    deprive the sheriff of his fee.ʺ).   


16           These decisions do not, however, define the ʺlevy of an executionʺ as it is 

17    used in § 52‐261 or address whether service of a writ of execution qualifies as 

18    such, particularly where the writ is ignored and the judgment creditor pursues 

19    further enforcement proceedings to secure the monies that were the subject of the 

20    writ.  Moreover, of the cases above, only Preston was decided by Connecticutʹs 



                                                  15 
       
 1    highest court, and that case concerned a different statute.  See Preston, 4 Conn. at 

 2    473.  Specifically, it turned on the courtʹs understanding of the phrase, ʺwhere the 

 3    debt is secured and satisfied [] by the officer,ʺ not the more closely related 

 4    phrase, ʺfor levying and collecting every execution.ʺ  Id. at 474 (ʺThis point turns 

 5    on the question whether this execution was secured and satisfied, by the officer 

 6    . . . .ʺ).  Similarly, Nemeth, decided by an intermediate appeals court, did not 

 7    concern the meaning of ʺlevy of an execution,ʺ let alone whether service of a writ 

 8    of execution is the ʺlevy of an executionʺ as that phrase is used in § 52‐261.  

 9    Nemeth, 659 A.2d at 725, 38 Conn. App. at 51 (interpreting ʺlevy madeʺ as used in 

10    CONN. GEN. STAT. § 42a‐6‐110).  Finally, Maysada, an unpublished memorandum 

11    of decision issued by the Superior Court of Connecticut, also addressed a 

12    distinct, if related, statutory phrase.  Maysada, 1998 WL 4207709, at *1, 1998 Conn. 

13    Super. LEXIS 2048, at *1 (interpreting ʺlevying an executionʺ). 


14          The resultant ambiguity is compounded by legitimate doubts as to 

15    whether Connecticut state law would sanction such a large fee award for merely 

16    serving a writ of execution on a third party.  The district courtʹs conclusion that 

17    ʺPesiri did levy the execution on National Resources when he served National 

18    Resources with the Writ, made demand upon National Resources, and 


                                                16 
       
 1    constructively seized the money that National Resources owed the judgment 

 2    debtor,ʺ entitling him to a fifteen percent commission, Corsair, 2016 WL 128089, 

 3    at *6, 2016 U.S. Dist. LEXIS 3322, at *20, is not without risks.  It might, for 

 4    example, encourage a levying officer to do no more than serve a writ of 

 5    execution with the hope that this will be credited as the ʺlevy of an executionʺ 

 6    and rewarded accordingly.  In light of these ambiguities, we deem certification to 

 7    be advisable.  


 8    II.    Certification to the Connecticut Supreme Court  

 9           ʺAlthough the parties did not request certification, we are empowered to 

10    seek certification nostra sponte.ʺ  Kuhne v. Cohen & Slamowitz, LLP, 579 F.3d 189, 

11    198 (2d Cir. 2009).  We have long recognized the appropriateness of according to 

12    state courts the opportunity to decide significant issues of state law through the 

13    certification process.  Munn v. Hotchkiss Sch., 795 F.3d 324, 334 (2d Cir. 2015).  

14    When faced with a ʺquestion of statutory interpretationʺ in particular, ʺprinciples 

15    of comity and federalism strongly support certification.ʺ  Sealed v. Sealed, 332 F.3d 

16    51, 59 (2d Cir. 2003).  ʺConnecticut law allows for the federal certification of 

17    questions of state law directly to the Connecticut Supreme Court.ʺ  Parrot v. 




                                                 17 
       
 1    Guardian Life Ins. Co. of Am., 338 F.3d 140, 144 (2d Cir. 2003) (citing CONN. GEN. 

 2    STAT. § 51‐199b(d)).   

 3           When assessing whether to certify a question for review, we have 

 4    traditionally considered whether a state court decision ʺhas ever provided an 

 5    authoritative answer,ʺ Caruso v. Siemens Bus. Commcʹns Sys., Inc., 392 F.3d 66, 71 

 6    (2d Cir. 2004), the extent to which the question ʺimplicates the weighing of policy 

 7    concernsʺ of particular importance, Sealed, 332 F.3d at 59, and if the Connecticut 

 8    Supreme Courtʹs ʺanswer may be determinativeʺ of the appeal, Munn, 795 F.3d 

 9    at 334.   

10           Because we lack authoritative guidance from the Connecticut Supreme 

11    Court on this important question of state policy that is determinative of the 

12    appeal, we deem the question whether service of a writ of execution is the ʺlevy 

13    of an executionʺ that qualifies, without more, for the fifteen percent commission 

14    provided by § 52‐261(a)(F) appropriate for certification.  The sole issue on appeal 

15    is whether service of a writ of execution entitled Pesiri to the fifteen percent fee 

16    when the writ was ignored and the judgment creditor, not the marshal, obtained 

17    the monies that were the subject of the writ.  The Connecticut Supreme Courtʹs 

18    interpretation of § 52‐261(a)(F) will enable us to determine whether the district 



                                                18 
       
 1    court erred by awarding Pesiri a fifteen percent commission on the amount 

 2    Corsair obtained via turnover order from National Resources. 


 3                                             * * * 

 4          In light of the foregoing, we certify the following questions to the 

 5    Connecticut Supreme Court:  

 6                 (1)Was Marshal Pesiri entitled to a fifteen percent 
 7                    fee under the terms of CONN. GEN. STAT. § 52‐
 8                    261(a)(F)?  
 9                     
10              (2)   In answering the first question, does it matter that 
11                    the writ was ignored and that the monies that 
12                    were the subject of the writ were procured only 
13                    after the judgment creditor, not the marshal, 
14                    pursued further enforcement proceedings in the 
15                    courts? 
16                     
17          We welcome the guidance of the Connecticut Supreme Court on any 

18    related state law issues that would aid in the resolution of this matter.  

19    Accordingly, the certified questions may be expanded to cover any related 

20    question of Connecticut law that the Supreme Court deems appropriate to 

21    resolve in relation to this appeal. 

22                                       CONCLUSION 

23          It is hereby ORDERED that the Clerk of this Court transmit to the Clerk of 

24    the Connecticut Supreme Court this opinion as our certificate, together with a 

                                                19 
       
1    complete set of briefs, the appendix, and the record filed in this Court by the 

2    parties.  The parties shall bear equally any fees and costs that may be imposed by 

3    the Connecticut Supreme Court in connection with this certification.  This panel 

4    retains jurisdiction and will resume its consideration of this appeal after the 

5    disposition of this certification by the Connecticut Supreme Court.   

6                                      CERTIFICATE 

7          The foregoing is hereby certified to the Connecticut Supreme Court 

8    pursuant to Second Circuit Local Rule 27.2 and CONN. GEN. STAT. § 59‐199b(d), 

9    as ordered by the United States Court of Appeals for the Second Circuit.   




                                              20 
      
 1   LEVAL, Circuit Judge, concurring:

 2          I concur in my colleagues’ opinion certifying our question of Connecticut

 3   law to the Connecticut Supreme Court. Without doubt, certification has

 4   advantages. For a case litigated in the federal court, the parties would have no

 5   opportunity without certification to solicit the answer of the state’s highest court to

 6   controlling questions of state law. Certification can also benefit the public by

 7   reliably clarifying the law of the state. At the same time, certification has

 8   significant potential detriments for the parties. It increases, at times enormously,

 9   the costs they incur in the litigation as it requires at least two additional rounds of

10   appellate review. It also inevitably delays the resolution of the case, sometimes for

11   well more than a year. In diversity cases, furthermore, certification can defeat a

12   litigant’s constitutionally endorsed entitlement to have its case adjudicated by the

13   federal court rather than a state court, as certification will in many instances

14   effectively empower the state court to determine the outcome of the litigation.

15   Where an out-of-state litigant, for example, removes a dispute against an in-state

16   litigant to federal court (or originates the suit in federal court), certification

17   nevertheless returns that litigant to state court, potentially nullifying the benefit of

18   the right of access to the federal court, authorized by Article III, and provided in 28

19   U.S.C. § 1332. In this case, these detriments are less worrisome because, when the

20   possibility of certification was presented to the parties, neither side objected. I


                                                  1 
      
 1   therefore concur in certifying the controlling question of Connecticut law to the

 2   Connecticut Supreme Court.

 3         Although joining in the majority’s certifying opinion, I write separately

 4   because my view of the governing Connecticut statutes differs slightly from my

 5   colleagues’. Corsair argues that State Marshal Pesiri is not entitled to a fee of 15%

 6   under CONN. GEN. STAT. § 52-261(a)(F) because, according to Corsair’s

 7   contention, having neither seized, nor even possessed the property, Pesiri did not

 8   perform “the levy of an execution,” which is a prerequisite to an officer’s

 9   entitlement to the fee.

10         What an officer must do to “levy” is spelled out in a different related

11   section: § 52-356a(a)(4). (Hereinafter, I will refer to §§ 52-261(a) and 52-356a(a),

12   and their subdivisions, as §§ 261(a) and 356a(a), leaving out the common,

13   introductory, chapter-designating “52-.”) My colleagues read § 356a(a)(4)(B),

14   which we agree specifies the requirements for the levy of an execution on the facts

15   of this case, as ambiguous on the question whether, in order to accomplish the

16   levy, the officer needed not only to serve the writ of execution (which Pesiri did),

17   but also to receive a turnover of the monies from National Resources (which Pesiri

18   did not do). While I agree with my colleagues that the language of § 356a(a)(4)(B),

19   viewed in isolation, is ambiguous on that question, I believe the ambiguity is

20   resolved in Pesiri’s favor by the text of a related provision, see § 356a(a)(5), which


                                               2 
      
 1   treats service of the writ in these circumstances as a levy, regardless of whether the

 2   holder of the monies turned them over to the levying officer. On the other hand, in

 3   § 261(a)(F), the section that specifies the circumstance under which the 15% fee is

 4   earned, I see an ambiguity not argued by Corsair that poses a significant potential

 5   obstacle to Pesiri’s entitlement to the 15% fee.

 6         As explained in the majority opinion, Corsair had won a judgment in another

 7   court of several million dollars against EFS Structures, Inc. (hereinafter, “EFS” or

 8   Corsair’s “judgment debtor”) but had not succeeded in collecting the judgment.

 9   Corsair learned that National Resources, Inc., a Connecticut corporation, had

10   transacted business with Corsair’s judgment debtor and owed the judgment debtor

11   substantial monies. Corsair obtained a writ of execution on its judgment from the

12   Connecticut district court and engaged Marshal Pesiri to levy against National

13   Resources, as a third party holding property of a judgment debtor.

14         Pesiri served the writ of execution on National Resources. The writ did not

15   name National Resources. It stated, “[Y]ou are required to . . . pay to the marshal

16   the amount of a debt owed by you to [EFS] the judgment debtor.”App’x at 26.

17   National Resources at first ignored the writ and indeed, in apparent defiance of the

18   command of the writ, made a partial payment of its debt directly to the judgment

19   debtor. Without further assistance from Pesiri, Corsair pursued National Resources

20   and eventually obtained an order from the district court commanding National


                                               3 
      
 1   Resources to pay $2,308,504 into the court, to be turned over to Corsair, and

 2   National Resources complied.

 3            Pesiri then intervened in the suit claiming entitlement (under § 261(a)(F)) to

 4   a fee 15% of what Corsair had collected pursuant to his service of the writ of

 5   execution. Corsair disputed his claim, arguing that, under a different provision of §

 6   261(a), his proper fee for service of the writ was $30. The district court concluded

 7   that § 356a defines what a levying officer must do to levy an execution, and that

 8   because Pesiri had done what that statute requires, he was entitled to a 15% fee.

 9   Corsair brought this appeal, arguing that seizure is an essential element of a levy,

10   and that because Pesiri did not seize, nor even possess, the property, he did not

11   accomplish the “levy of an execution.”

12       I.      The requirements of § 356a(a)(4)(B).

13            Section 356a(a) explains what a levying officer must do in several different

14   circumstances to levy an execution against personal property of the sort here

15   involved (i.e., personal property that is “nonexempt . . . other than debts due from a

16   banking institution or earnings”).

17            Subsection (4) specifies that, once the levying officer has personally served

18   a copy of the execution on the judgment debtor and made demand for payment, but

19   the judgment remains unpaid, “the levying officer shall levy . . . as follows.” See §

20   356a(a)(4) (emphasis added).


                                                 4 
      
 1             The following subparagraphs—(A), (B), and (C)—enumerate what the

 2   levying officer must do in three different circumstances (which cover all

 3   possibilities) in order to effectuate the levy. See § 356a(a)(4)(A)-(C). The

 4   requirements differ depending on whether the property of the judgment debtor is in

 5   the possession of the judgment debtor, or in the possession of a third person, and,

 6   in the latter case, on whether the judgment debtor is a natural person or not a

 7   natural person.

 8             Subparagraph (A) applies when the property is in the possession of the

 9   judgment debtor (which is not the instant case). It specifies that “the levying

10   officer shall take such property into his possession,” if this can be done “without

11   breach of the peace.” See § 356a(a)(4)(A).

12             Subparagraph (B) (which is our case) applies when the judgment debtor is

13   not a natural person (Corsair’s judgment debtor was a corporation) and the

14   property is in the hands of a third person (National Resources). See §

15   356a(a)(4)(B). The duty it imposes on the levying officer in this circumstance is set

16   forth in relevant part as follows:

17                   [T]he levying officer shall serve that person [the third
18                   party who holds property of the judgment debtor] with a
19                   copy of the execution and that person shall forthwith
20                   deliver the property or pay the amount of the debt due or
21                   payable to the levying officer . . . .
22       Id.



                                                 5 
      
 1         In contradistinction to the immediately preceding subparagraph (A), which

 2   applies when the property is in the hands of the judgment debtor, subparagraph

 3   (B), covering property in the hands of a third person, neither requires, nor even

 4   authorizes, the levying officer to seize the property. Instead, it requires the third

 5   person who has been served with the writ to deliver the property (or pay the debt)

 6   to the levying officer. See § 356a(a)(4)(A).

 7         Subparagraph (C) applies when the judgment debtor is a natural person (not

 8   the instant case) and, as with subparagraph (B), the property is in the possession of

 9   a third person. Like subparagraph (B), it requires the levying officer to serve the

10   writ on the third person (along with other papers) and specifies the legal

11   obligations (more complex than when the judgment debtor is a corporation) that

12   fall on that third person as the result of being served with the writ of execution. See

13   § 356a(a)(4)(C). Like subparagraph (B), which similarly applies to property in the

14   hands of a third person, but unlike subparagraph (A), which applies to property in

15   the hands of the judgment debtor, subparagraph (C) neither requires nor authorizes

16   the levying officer to seize the property.

17         Subsection (5) provides a conditional protection for the third party against

18   whom levy has been made from the risk of multiple liability. It states, “Levy under

19   this section on property held by . . . a third person shall bar an action for such

20   property against the third person provided the third person acted in compliance


                                                  6 
      
 1   with the execution,” (i.e., delivered the property to the levying officer). See §

 2   356a(a)(5) (emphasis added). Accordingly, for example, if a third person holding

 3   property of the judgment debtor does what subparagraphs (B) and (C) require

 4   when served with the writ—by delivering the property of the judgment debtor to

 5   the officer—but, for whatever reason, that property is not thereafter recovered by

 6   the judgment creditor, the third person cannot be sued for that property by the

 7   judgment debtor or the judgment creditor.

 8         I agree with my colleagues that § 356a(a)(4)(B), if read in isolation, leaves

 9   unclear whether the service of a writ of execution on a third person, without more,

10   constitutes a levy, or whether that subparagraph’s imposition of an obligation on

11   the third person, once served with a copy of the execution, to “forthwith deliver the

12   property . . . to the levying officer,” means that a levy has not been accomplished

13   until the third person delivers the property to the officer. Nonetheless, when one

14   reads this provision of subsection (4) in conjunction with subsection (5), I believe

15   the ambiguity is resolved.

16         Subsection (5) explicitly treats the officer’s service of the writ as a “levy”

17   (“levy under this section”) and as an “execution” (“acted in compliance with the

18   execution”) regardless of whether the third person delivered the property to the

19   officer. By specifying that the third person upon whom “levy” has been made will

20   be protected from suit “provided the third person acted in compliance with the


                                                7 
      
 1   execution,” subsection (5) makes plain that levy of execution has occurred,

 2   regardless of whether the third person upon whom levy has been made turns over

 3   the property. It means that the third person upon whom levy has been made is not

 4   thereby protected from suit by other persons unless that third person acts in

 5   compliance with the levy of execution by delivering the property. If it were correct

 6   that “levy” has not occurred until the third person “deliver[s]” the property to the

 7   levying officer, then this provision would make no sense. Subsection (5) clearly

 8   provides that levy has occurred regardless of whether the third person acts in

 9   compliance. Reading subsection (5) in conjunction with subparagraph (4)(B)

10   means that, under the terminology of the statute, a “levy” under (4)(B) is

11   accomplished when the writ of execution is served on the third person, and that the

12   duty of the third person to turn the property over to the officer is a consequence of

13   the levy, not an essential component of the accomplishment of a “levy.”

14                 Without a single mention in the Argument portion of its brief of the levy-

15   defining provisions of § 356a,1 Corsair argues that the concept of a “levy”

16   necessarily involves a seizure of the property, or at least taking possession of it.

17   For this proposition, Corsair relies on entries in dictionaries and legal

18   encyclopedias. Without doubt, dictionaries can play an important role in the

19   interpretation of statutory provisions. However, when a legislature has assigned
                                                                 
     1
      The only mention in Corsair’s main brief of § 356a is in its quotation of the language of the
     writ, which references the statute.
                                                                    8 
      
 1   consequences to actions it designates by the use of a particular term, and has

 2   specified what actions and circumstances will satisfy the statutory term, the

 3   specifications provided by the legislature can ordinarily be assumed, absent good

 4   reason, to provide better guidance on what the legislature intended than dictionary

 5   definitions.

 6         Furthermore, it is not as if the legislature’s deviations from the dictionary

 7   definition were anomalous. The legislature specified different requirements for a

 8   levy in different circumstances. In the most common circumstance of a levy, where

 9   the property is in the judgment debtor’s possession, the statute does indeed require,

10   consistent with the dictionary definitions of “levy,” that the levying officer seize

11   the property. See § 356a(a)(4)(A). On the other hand, in the less common

12   circumstance of a levy, when the property is in the hands of a third person, the

13   statute does not authorize the levying officer to seize the property from the

14   possession of the third person, but instead places a legal obligation on the third

15   person to deliver the property to the levying officer. See § 356a(a)(4)(B). The

16   difference in treatment of the two situations makes excellent sense. In the case of

17   property in possession of the judgment debtor, a court has already determined that

18   the property holder is liable to the judgment creditor. Seizure of the property by the

19   levying officer carries out what a court has already determined is appropriate. On

20   the other hand, in the case of the judgment debtor’s property in possession of a


                                                9 
      
 1   third party, no court has determined that the property in fact belongs to the

 2   judgment debtor. There is sound reason not to authorize a levying officer in that

 3   circumstance to seize property from a third person absent any court’s

 4   determination that the property in fact belongs to the judgment debtor.

 5         Accordingly, it appears the Connecticut legislature created for this

 6   circumstance a less intrusive form of levy. Levying the execution legally obligates

 7   the holder of the property to deliver it to the officer, but the officer may not seize

 8   it. If the possessor of the property disputes that the property belongs to the

 9   judgment debtor, that person can go to the court that issued the writ to dispute the

10   question, and will not be deprived of use of the property until the court makes a

11   determination.

12         Corsair seeks to bolster its arguments based on the historical derivation of

13   the levying officer’s fee from “poundage” fees that were paid to sheriffs for the

14   maintenance and safeguarding of seized property in the “pound.” In past times,

15   such property often consisted of livestock or perishable goods. Poundage fees were

16   designed to compensate the sheriff for the expense of maintaining and

17   safeguarding the property, as well as for incurring the risk of liability in the event

18   of damage, spoilage, or loss. On this basis, Corsair argues that the larger fees now

19   awarded by Connecticut for levy are justified by the onus of safeguarding the

20   property, and not by the fact that the officer’s service of court process assisted a


                                                10 
      
 1   judgment creditor in recovering its due. Corsair’s argument is not unreasonable.

 2   No doubt there are circumstances in which consideration of the historical evolution

 3   of a concept may properly influence a court in the interpretation of a statute.

 4   Nonetheless, as between a legislature’s specification of what constitutes a “levy,”

 5   and consideration of the historical reasons for compensating an officer for levying,

 6   when the two push in different directions, the words of the statute would ordinarily

 7   prevail (absent at least a showing that at the time of the enactment the statutory

 8   language meant something different from what it means today).

 9             I find no good reason to believe that the Connecticut legislature did not

10   intend what it wrote when it prescribed that a levy on property in the possession of

11   the judgment debtor will involve seizure by the levying officer, but that, in the case

12   of levy on property of the judgment debtor in the possession of a third person, the

13   levying officer will not be authorized to seize it. Notwithstanding the consequent

14   duty imposed on the third person upon whom levy is made to deliver the property

15   to the levying officer, the levy is accomplished upon service of the writ.

16       II.      Ambiguity in § 261(a)(F).

17             Although I do not find ambiguity in § 261(a)(F)’s use of the phrase “for the

18   levy of an execution,” I do find a troublesome ambiguity in another provision of

19   the same section, on a point that Corsair has not argued. The fee provision states in

20   pertinent part:


                                                  11 
      
 1                  The following fees shall be allowed and paid: . . . (F) for
 2                  the levy of an execution, when the money is actually
 3                  collected and paid over, or the debt or a portion of the
 4                  debt is secured by the officer, fifteen per cent . . . .
 5   § 261(a)(F).

 6         Although I believe the “levy” requirement is satisfied by the officer’s service

 7   of the writ as specified by § 356a, it is unclear what must happen to satisfy the

 8   clause, “when the money is actually collected and paid over, or the debt or a

 9   portion of the debt is secured by the officer.” These words harbor ambiguities that

10   might determine Pesiri’s entitlement to the 15% fee. In conditionally requiring that

11   the money be “actually collected and paid over” before the fee is earned by the

12   officer, the statute does not specify by whom the money must be collected and paid

13   over. Is this condition satisfied only if the money is collected and paid over by the

14   officer seeking the fee, or, in the absence of any specification that it must be by the

15   officer, is the condition satisfied when the money is collected and paid over,

16   regardless of who collects it? In contrast to the clause requiring that the money be

17   collected and paid over, the clause that immediately follows, which specifies an

18   alternative way of satisfying this precondition to payment of the fee, reads, “or

19   [when] the debt or a portion of the debt is secured by the officer . . . .” Id.

20   (emphasis added). Are the underlined words, “by the officer,” intended to apply

21   only to the adjacent clause, “debt is secured,” or to apply also to the preceding

22   clause, “the money is . . . collected and paid over?” If the two alternative clauses,


                                                 12 
      
 1   read in combination, mean that the 15% fee does not become payable until the

 2   officer either collects and pays over the money, or secures the debt, that condition

 3   was arguably never satisfied here. Notwithstanding the statutory direction of

 4   § 365a(a)(4)(B) that the third party upon whom the writ is served “forthwith

 5   deliver the property or pay the amount of the debt due . . . to the levying officer,”

 6   the district court directed National Resources to pay the judgment debtor’s

 7   property into the court, and not to Marshal Pesiri. Accordingly, it was the court,

 8   and not the officer, that collected and paid over the money.

 9         How to interpret this part of the statute is puzzling. If there had been a

10   comma separating “is secured” from “by the officer,” this would have strongly

11   suggested a drafting intention that “by the officer” be understood to modify not

12   only the adjacent clause, “debt is secured,” but also the remote clause “money

13   is . . . collected and paid over.” See FOWLER’S MODERN ENGLISH USAGE 587–88

14   (2d ed. 1965); Am. Int’l Grp., Inc. v. Bank of Am. Corp., 712 F.3d 775, 782 (2d Cir.

15   2013). On the other hand, in the absence of a comma, it is more difficult to guess

16   whether the legislature intended that “by the officer” apply to both. As is generally

17   the case, canons of construction are of little help as nearly every canon pushing in

18   one direction is met by another pushing the opposite way.

19         I recognize that recently, in Lockhart v. United States, 136 S. Ct. 958, 962-

20   63 (2016), the Supreme Court, in a very different context, invoked the so-called


                                               13 
      
 1   “rule of the last antecedent”2 to sustain a criminal sentence of a sex offender,

 2   concluding that a modifier listed in the criminal statute at the end of a series of

 3   alternative elements applied only to the immediately preceding alternative, and not

 4   to the alternatives previously listed. The Court, however, took pains to emphasize

 5   that use of the canon in the circumstance was “well supported by content,” id. at

 6   968, that reliance on a canon “can assuredly be overcome by other indicia of

 7   meaning,” id. at 963, and that such issues are “fundamentally contextual

 8   questions,” id. at 965.

 9                 Two contextual factors seem to push with some force against applying this

10   canon. First, where the legislature has conditioned the officer’s entitlement to the

11   fee on either the collection and payment over of the money or the securing of the

12   debt, I see no logical reason why the legislature would have required that the

13   officer seeking the fee have been the person who secured the debt but not required

14   that the officer have been the one who collected the money. Second, this question

15   is especially pertinent in view of precedent that the poundage fees exacted by

16   sheriffs served as compensation for the expenses and risks of safeguarding the

                                                                 
     2
      Black’s Law Dictionary refers to a “rule of the last antecedent” as “[a]n interpretive principle
     by which a court determines that qualifying words or phrases modify the words of phrases
     immediately preceding them and not words or phrases more remote, unless the extension is
     necessary from the context or the spirit of the entire writing.” Bryan Garner, BLACK’S LAW
     DICTIONARY 1532 (10th ed. 2014). The same dictionary also identifies a dueling canon, the
     “series-qualifier canon,” as “[t]he presumption that when there is a straightforward, parallel
     construction that involves all nouns or verbs in a series, a prepositive or postpositve modifier
     normally applies to the entire series.” Id. at 1574.
                                                                    14 
      
1   property, which seems to give further logical support to interpreting an ambiguous

2   statute as requiring the officer’s involvement to justify his earning the fee. That

3   argument, in my view, had little traction when offered by Corsair in an effort to

4   contradict a clear statutory definition of “levy.” It has more traction on this

5   question, both because of its direct pertinence to the historical justification for the

6   fee at issue, and because, on this question, the statute is inescapably ambiguous.

7         I hope the Connecticut Supreme Court will accept our certification and, in

8   ruling on Marshal Pesiri’s claim, clarify the circumstances in which an officer is

9   entitled to the substantial fees provided by § 261(a)(F).




                                               15